DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to broom for brushing a curb, classified in A46B 2200/302.
II. Claims 10-16, drawn to a method for making a broom, classified in B29C 45/0055.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, that the process as claimed can be used to make another and materially different product, such as: a brush that has a different curve. For example: one that has a single curve region and/ or the curve is angled in a different direction that is not conformed for use with a curb.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification, as noted above; 
	
the inventions have acquired a separate status in the art due to their recognized divergent subject matter as a process of making and product made; 
	
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) due to differences between the process of making and product made; 
	
the prior art applicable to one invention would not likely be applicable to another invention; 
	
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with ATTORNEY OF RECORD BOYS, DONALD on 1 NOV 2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“bristle assembly” of Claim 7
 “bristle assemblies” of Claim 9
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
“of the of the lateral cross section” line 13 should only have one “of the” for clarity.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, and 5 recite the limitations drawn to a curb but not positively recited. Additionally, Claim 1 recites the limitation of “a portion of the specific shape”. It is unclear what is required as the limitations are drawn to a curb. For examination purposes, “a portion of the specific shape” has been construed as “wherein the broom has a backing plate shaped such that the brushing surface is configured to conform to a portion of the specific shape…”.
Claim 3 recites the limitation “heat-sensitive polymer”. It is unclear what is meant by “heat-sensitive polymer”; whether the polymer is capable of being melted as opposed to a thermoset polymer. For examination purposes, “heat-sensitive polymer” has been construed as a polymer capable of being melted. 
The term “conventional” in claim 6 is a relative term which renders the claim indefinite. The term “conventional” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation of “fasteners” has been rendered indefinite by the use of the term “conventional”.
Claim 7 recites the limitation “bristles”. It is unclear if the “bristles” are the same bristles that were previously recited in claim 1 or an entirely new part. For examination purposes, “bristles” has been construed as the same part as previously recited in claim 1.

Claims 7 and 9 recite the limitation “rubber-like”.  It is unclear what is encompassed by the term “like” in the phrase “rubber-like,” thereby rendering the scope of the claim unascertainable. For examination purposes, “rubber-like” has been construed as being the material “rubber”.
Claims 7 and 9 recite the limitation “the underside”.  It is unclear what “the underside” is referring to “the undersurface” that was previously recited or an entirely different part. For examinations purposes, “the underside” has been construed as “the undersurface”.

Claim 9 recites the limitation “bristle assemblies with bristles”. Claim 9 depends on claim 7 which recites a singular “bristle assembly.. having the width and length of the backing plate”. Therefore, it is unclear whether one or multiple are used. For examination purposes, to avoid an antecedent error, claim 7’s limitation of “length of a bristle assembly” has been construed as “length of at least one of the bristle assemblies”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Patent No. 10,188,201 B1) in view of Thunderchild (U.S. Design Patent D433,819 S).

Referring to Claim 1: Schechter et al. teaches a broom (10 with a curved head assembly; see Fig. 1 and 2B) for brushing a curb, comprising:
a rigid backing plate (20 Figs. 2b, 3B, and 1-A inserted below) having a width (W Fig. 1-A inserted below), an overall length (L Fig. 1-A inserted below), an upper surface (shown in Fig. 1-A inserted below) and an undersurface (shown in Fig. 1-A inserted below);
bristles (18 Fig. 2B and Fig. 1-A inserted below) extending orthogonally (shown in Fig. 1-A inserted below) from the undersurface (shown in Fig. 1-A inserted below) of the backing plate (20 Figs. 2b, 3B, and 1-A inserted below), providing a brushing surface (surface shown in Fig. 1) at the end of the bristles away from the backing plate; and a handle (12 Fig. 1) connected by a connector mechanism (22 Fig. 2B) to a point on the upper surface (shown in Fig. 1-A inserted below) of the backing plate (20 Figs. 2b, 3B, and 1-A inserted below).

But is silent on the brush having a specific shape in lateral cross section that is other than a straight line, and wherein the broom has a backing plate shaped such that the brushing surface conforms to a portion of the specific shape of the of the lateral cross section of the curb.

Thunderchild (U.S. Design Patent D433,819 S), in an analogous invention, teaches a similar configuration broom (Figs. 1-3) being intended to be used specifically with a curb (described in the claim of Thunderchild) comprising a specific shape in lateral cross section (shown in Figs. 1-3 and Fig. 2-A inserted below) that is other than a straight line, and wherein the similar configuration broom (Figs. 1-3) has a similar configuration backing plate (BP Fig. 2-A inserted below) shaped such that the brushing surface conforms (shown in Figs. 1-3 and BP Fig. 2-A inserted below) to a portion of the specific shape of the of the lateral cross section of the curb.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify backing plate shape of the invention of Schechter et al. with the backing plate shape having a particular configuration according to the teachings of Thunderchild since Schechter teaches that the head assembly can be any desired shape (see Col. X, line X) and doing so would allow for a specifically shaped broom for the surface being cleaned thereby increasing its efficiency as it requires less passes during cleaning thus saving time.  


    PNG
    media_image1.png
    224
    565
    media_image1.png
    Greyscale

Referring to Claim 2: Schechter et al. as modified, teaches the broom, wherein the specific shape of the lateral cross section of the curb comprises at least one straight region (SR Fig. 2-A inserted below of Thunderchild) and at least one curved region (CR Fig. 2-A inserted below of Thunderchild).


Referring to Claim 4: Schechter et al. as modified, teaches the broom. The recitation "wherein the rigid backing plate is formed from a straight plate of metal and bending the straight plate at regions to be curved" is considered to be a product by process limitation.  MPEP 2113 states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Schechter et al. is the same as or makes the product claimed obvious (e.g. discloses the backing plate (20 Figs. 2b, 3B, and 1-A inserted above of Schechter et al.) is formed from a straight plate of metal (Column 5, lines 27-30 of Schechter et al.) and bending the straight plate at regions to be curved (Column 7, lines 16-18 of Schechter et al.)), meeting the limitation of the claim.

Referring to Claim 5: Schechter et al. as modified, teaches the broom, comprising three straight regions (SR Fig. 2-A inserted below of Thunderchild) and two curved regions (CR Fig. 2-A inserted below of Thunderchild).

    PNG
    media_image2.png
    422
    511
    media_image2.png
    Greyscale

Referring to Claim 6: Schechter et al. as modified, teaches the broom, comprising straight broom sections (shown in Fig. 3B of Schechter et al.) fastened to the undersurface (shown in Fig. 1-A inserted above) of the rigid backing plate (20 Figs. 2b, 3B, and 1-A inserted above of Schechter et al.) by conventional fasteners (Column 5, lines 31-35 of Schechter et al.).


Referring to Claim 7: Schechter et al. as modified, teaches the broom, wherein a length of a bristle assembly (24 Figs. 2B, 3B and Fig. 1-A inserted above of Schechter et al.) comprising bristles extending from a flexible and rubber-like panel (Column 5, lines 19-20 of Schechter et al.) having the width and length (shown in Fig. 2B) of the backing plate (20 Figs. 2b, 3B, and 1-A inserted above of Schechter et al.) is joined to the underside of the backing plate by an adhesive (Column 5, lines 15-17 of Schechter et al.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Patent No. 10,188,201 B1) in view of Thunderchild (U.S. Design Patent D433,819 S), as applied to claim 1 above, and further in view of Tomm (U.S. Patent No. 9.510.663 B2).

Referring to Claim 3: Schechter et al. as modified, teaches the broom, wherein the rigid backing plate (20 Figs. 2b, 3B, and 1-A inserted above of Schechter et al.) by heating regions to be curved (Column 7, lines 16-18 of Schechter et al.), bending the straight plate at regions to be curved, and allowing the plate to cool and revert to rigidity.
The recitation "wherein the rigid backing plate by heating regions to be curved, bending the straight plate at regions to be curved, and allowing the plate to cool and revert to rigidity." is considered to be a product by process limitation.  MPEP 2113 states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes."   In this instance, the product taught by Schechter et al. as modified is the same as or makes the product claimed obvious (e.g. discloses wherein the rigid backing plate (20 Figs. 2b, 3B, and 1-A inserted above of Schechter et al.) by heating regions to be curved (Column 7, lines 16-18 of Schechter et al.), bending the straight plate at regions to be curved, and allowing the plate to cool and revert to rigidity.), meeting the limitation of the claim.



It is noted that the device of Schechter et al. is composed if plastic (Column 5, lines 27-30 of Schechter et al.) but is silent on the invention being formed from a straight plate of specifically heat-sensitive polymer.  
Tomm (U.S. Patent No. 9.510.663 B2), in an analogous invention, teaches a similar configuration backing plate (D Figs. 1 and 2) invention being formed from a straight plate of specifically heat-sensitive polymer (Column 2, lines 51-56).  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schechter et al. as modified, with the material of Tomm for the purpose of, as it is well known in the art, having a low cost, light weight material which would cause less fatigue to the operator during use. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Patent No. 10,188,201 B1) in view of Thunderchild (U.S. Design Patent D433,819 S), as applied to claim 1 above, and further in view of Cerveny (U.S. Patent No. 6,088,868 A).

Referring to Claim 8: Schechter et al. as modified, teaches the broom, but is silent on the connector mechanism is adjustable to vary the angle of extension of the connected handle relative to the backing plate.
Cerveny (U.S. Patent No. 6,088,868 A), in an analogous invention, teaches that the connector mechanism (5 Figs. 1 and 3) is adjustable to vary the angle of extension (Column 2, lines 17-26) of the connected similar configuration handle (2, 3, and 4 Fig. 1) relative to the similar configuration backing plate (8 Fig. 1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schechter et al. as modified with the teachings of Cerveny, for the purpose of, as it is well known in the art, to adjust the angle of the broom for reaching the curb under parked vehicles and/ or to provide comfort for operators of varying heights. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schechter et al. (U.S. Patent No. 10,188,201 B1) in view of Thunderchild (U.S. Design Patent D433,819 S), as applied to claim 1 above, and further in view of Kurani (U.S. Pub. No. 2016/0022021 A1).

Referring to Claim 9: Schechter et al. as modified, teaches the broom, comprising the bristle assembly (24 Figs. 2B, 3B and Fig. 1-A inserted above of Schechter et al.) with bristles (18 Figs. 2B, 3B and Fig. 1-A inserted above of Schechter et al.) extending from a flexible and rubber-like panel (Column 5, lines 19-20 of Schechter et al.) having the width of the backing plate (20 Figs. 2B, 3B and Fig. 1-A inserted above) are provided with different bristle density, wherein bristle assembly of different density (Column 8, lines 47-50 of Schechter et al.) are joined to different regions (Regions CR and SR Fig. 2-A inserted above of Thunderchild) of the underside of the backing plate (20 Figs. 2b, 3B, and 1-A inserted above of Schechter et al.) to provide a common bristle density at the brushing surface.

But is silent on the broom specifically comprising a plurality of bristle assemblies. Kurani (U.S. Pub. No. 2016/0022021 A1), in an analogous invention, teaches a similar configuration broom (100 Fig. 1A) comprising a plurality of bristle assemblies (114, 116, 118 Fig. 1B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Schechter et al. as modified with the teachings of Kurani for the purpose of, as it is known in the art, as the different bristle assemblies can be replaced individually in the instance uneven wear occurs and/ or allows for multiple sets of bristles, each having a different type of bristles (Paragraph 0032 of Kurani)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abrahamson (U.S. Patent No. 8,528,146 B1), a flexible broom assembly that contours to the surface being cleaned. 
Ziegler (U.S. Patent No. 6,772,466 B2), a broom specifically molded for corrugated surfaces.
Burton (U.S. Design Patent No. D407,901 S), a broom molded specifically for curbs and gutters. 
Edwards (U.S. Design Patent No. D570,604 S), a broom molded specifically for curbs.
Saunders (U.S. Pub. No. 2005/0204498 A1), a flexing broom.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER SOTO whose telephone number is (571)272-8172. The examiner can normally be reached Monday-Friday, 8a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723



/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723